Citation Nr: 0010019	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
February 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

There is no competent evidence of a nexus between a current 
right eye disorder, diagnosed as decreased function of the 
right medial rectus muscle, an early cataract with decreased 
visual acuity, and service or the service-connected absence 
of the left eye, nor has he submitted any medical evidence 
that indicates that his service-connected left eye disability 
aggravated or caused any right eye disorder to worsen.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a right eye disorder.  
38 U.S.C.A. § 5107 (West 1991) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The SMRs reveal that in September 1943 the veteran was 
injured by an exploding carbon dioxide cylinder.  Both eyes 
were immediately swollen so that he could not see, the left 
eye became more and more painful.  After 12 days, the left 
eye was operated on.  It filled with hemorrhage and it 
ultimately failed to show even light perception.  It was 
noted that vision in the right eye seemed "perfectly 
normal."  The left eye was enucleated in October 1943.  As 
he had difficulty carrying out his duties, a medical board 
determined that his retention in the service was a hazard to 
his own safety as well as others and he was discharged from 
military service.  

Service connection was established for acquired absence of 
the left eye upon rating determination in February 1945, and 
a 40 percent disability evaluation was assigned.  

Postservice private and VA treatment records are of record 
dated from 1945 through 1998.  These documents reflect that 
the veteran continued to be treated for left eye problems 
over the years.  In 1981, he underwent additional left eye 
surgery involving quickert tube insertion.  He received a 
temporary total evaluation (TTE) as a result of this 
procedure. He underwent a dacryocystorhinostomy in March 
1982, and the RO again awarded him a TTE.  Subsequently, he 
was hospitalized in August-September 1982 for preoperative 
evaluation of chronic epiphora in an anophthalmic socket.  He 
was ultimately hospitalized at a private facility for one day 
in February 1983 for surgical repair of the canthus of the 
left eye and tucking of the medial canthal tendon. 

VA records show that in June 1989, the veteran underwent a 
dermal fat graft from the left abdominal fat pad to the left 
orbit.  The RO denied a TTE in an August 1989 determination 
as this procedure did not require the required convalescence 
period.  In January 1990, a socket reconstruction via dermal 
fat graft of the left orbit was performed.  

In January 1997, the appellant filed a claim for service 
connection for a right eye disorder that he claimed was due 
to the absence of his left eye.  

VA examination in April 1997, revealed that the right eye had 
unaided visual acuity of 20/60, corrected to 20/30.  A 
significant visual defect was found.  The final diagnoses 
were decreased function of the right medial rectus muscle 
dating back at least two years of unclear etiology; early 
right eye cataract causing decreased visual acuity; and a 
pericentral scotoma in the right eye of unclear etiology.  

In a June 1997 rating decision, the RO denied the secondary 
service connection claim noting that this level of vision 
loss was not disabling.  The veteran expressed disagreement 
with this decision and this appeal commenced.  

At a December 1997 personal hearing the veteran testified 
that he injured his right eye at the same time that he 
injured his left eye during service.  He opined that his 
current right eye problems were worsened by the absence of 
his left eye.  

In December 1997, the examiner who conducted the April 1997 
examination stated that "these conditions will be aggravated 
by the loss of the left eye because the patient was now 
unilateral, and had no left eye to cover for any possible 
visual 
dysfunction in the right eye."  He was requested by the RO 
to clarify his statement.  In a February 1998, he stated that 
the overall visual dysfunction was worse because the left eye 
was missing, but that the absence of the left eye had not 
caused the cataract, scotoma or medial rectus muscle function 
to be worse.  He added that the absence of the left eye did 
"not make [the right] eye condition worse."  

At another personal hearing in February 2000, the appellant 
again provided testimony in support of his claim.  He pointed 
out that his right eye had "carried the load" since 1943 
when he lost his left eye.  He was unable to get the right 
eye to move laterally so his field of vision was restricted.  
Hearing [Hrg.] Transcript [Tr.] at 2.  He said that the 
examining physician told him that this was due to injury to 
the muscle.  When the physician was asked to "write this 
down," he would not do it as he could not prove it.  Tr. at 
3.  The veteran opined that his right eye condition had 
worsened in that he had had to rely on only that eye for many 
years.  Tr. at 4.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Analysis

It is contended that the veteran's right eye disorders are 
either of service origin, in that they are the direct result 
of the inservice injury, or that they are secondary to the 
service-connected left eye disorder.  The Board notes, 
however, that right eye vision was noted, following the 
injury in service, to be "perfectly normal.  No chronic 
right eye disorder was noted during service or in post-
service records for many years thereafter.  Examination 
reports from 1945 and 1946 are negative for a right eye 
disability.

It was not until examination in 1997 that right eye problems 
were diagnosed.  There is no competent evidence linking these 
findings to the inservice injury.  Clarification of the 
examiner's initial statements has resulted in a definitive 
opinion that current right eye problems were not caused by 
the absence of the left eye, and while the veteran's overall 
ability to see is impaired by the combination of his 
nonservice-connected right eye problems and the service-
connected absence of his left eye, none of the disabilities 
of the right eye were worsened by the loss of the left eye.  

Review of all of the evidence of record reveals that the 
appellant has submitted no medical evidence, except the 
statement of his opinions contained in various written 
statements and testimony, to establish that he has any right 
eye pathology of service origin or that is secondary to his 
service-connected absence of the left eye.  His statements do 
not constitute competent evidence as to medical diagnosis or 
causation.  Moray v. Brown, 5 Vet. App. 463; Espiritu, supra.  
Therefore, a right eye disorder is not shown by the evidence 
of record until many years after service and the appellant 
has not submitted competent medical evidnece showing that he 
currently has any right eye pathology that is linked in any 
way to the loss of the left eye..  Furthermore, there has 
been no medical showing that any claimed right eye disorder 
has been aggravated by the appellant's service-connected left 
eye disability.  Allen, supra. His claim is accordingly not 
well grounded, and, consequently, must be denied.  Caluza, 
supra 

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any right eye 
disorder of service origin or that is secondary to his 
service-connected left eye disability, and since he has 
failed to present competent medical evidence that his claim 
of entitlement to service connection for this disorder is 
plausible, that is, he has failed to present medical evidence 
that links the alleged condition to service or the right eye 
disability, the claim for service connection for a right eye 
disorder, including loss of visual acuity, must be denied as 
not well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

Service connection for a right eye disorder is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

